Appeal from a judgment of the County Court of Otsego County (Burns, J.), rendered October 1, 2004, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.Defendant pleaded guilty to criminal possession of a controlled substance in the third degree and waived his right to appeal in satisfaction of charges arising from his operation of a methamphetamine laboratory. After he was sentenced to 4 to 12 years *768in prison, he appealed the judgment of conviction. Appellate counsel now seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).Mercure, J.E, Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.